Citation Nr: 0217812	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

This veteran had active service from October 1951 to 
November 1954.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Seattle, Washington Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  In a rating decision dated in April 1996, the RO 
denied that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
residuals of a head injury; the veteran did not appeal 
that claim.

3.  Evidence submitted since the last final disallowance 
in April 1996 is either duplicative or cumulative of 
evidence previously of record or does not bear directly 
and substantially on the matter under consideration.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).

2.  No new and material evidence has been received since 
the April 1996 rating decision to reopen the veteran's 
claim for service connection for residuals of a head 
injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions dated in May 2000, September and 
December 2001, the statement of the case (SOC) dated in 
February 2001, the letter regarding the VCAA in December 
2001, the supplemental statements of the case (SSOC) dated 
in April 2001, and the hearing before a Member of the 
Board in July 2002, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as 
to the evidence needed to substantiate his claims.  In 
addition, the December 2001 letter explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA 
to obtain outstanding evidence relevant to the appeal.  
Thus, the Board is satisfied that the RO has duty provided 
all notice as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It is noted that regulations adopted by VA implementing 
the VCAA include changes to the standard for determining 
new and material evidence and provide for limited 
assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A (g) (West 
Supp. 2002), which stated that nothing in section 5103A 
precludes VA from providing such other assistance as the 
Secretary considers appropriate.  However, these changes 
are applicable only to claims to reopen filed on or after 
August 29, 2001.  See Fed. Reg. at 45,620.  In this case, 
the veteran's claim was filed prior to August 29, 2001 and 
as such, these changes are not applicable in the present 
case.  

In any event, the Board notes that the RO has extended 
significant efforts to assist the veteran with his claim.  
Extensive VA treatment records are associated with the 
claims folder and the veteran has not authorized VA to 
obtain any additional private evidence.  Thus, in this 
regard, the Board finds that the duty to assist the 
veteran with the development of his claim has been 
satisfied.  38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

The veteran claims entitlement to service connection for 
residuals of a head injury incurred in service aboard the 
USSN General MM Patrick when the veteran slipped on an 
oily portion of the deck, hitting his head.  In an April 
1956 rating decision, the RO initially denied service 
connection for a head injury for lack of evidence of 
residual disability; the veteran did not appeal that 
decision.  The veteran subsequently refiled his service 
connection claim in June 1988 for residuals of a head 
injury and was notified of the need for new and material 
to reopen that claim.  In a September 1988 rating 
decision, the RO denied the veteran's claim for a lack of 
new and material evidence to reopen the veteran's service 
connection claim.  The veteran attempted to reopen his 
service connection claim in December 1995 and the RO again 
determined in an April 1996 rating decision that no new 
and material evidence had been submitted.  He was notified 
of that decision in a letter dated in April 1996.  The 
veteran did not appeal that decision; thus, it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.160(d), 20.200, 20.302, 20.1103 (2002).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108; see also Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998).  According to VA regulation, "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  This definition "emphasizes 
the importance of the complete record for evaluation of 
the veteran's claim."  Hodge, 155 F.3d at 1363.  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible 
to be credible").

In this case, in the April 1996 rating decision, the RO 
denied that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
residuals of a head injury because the evidence submitted 
was duplicative of records previously associated with the 
claims folder and did not bear directly and substantially 
on the matter at hand.  38 C.F.R. § 3.156(a).  At the time 
of that decision, the RO considered the veteran's service 
medical records, VA hospital reports extending from March 
1995 to November 1995, and outpatient treatment reports 
dated from December 1994 to February 1996.  Essentially, 
the veteran's service medical records were silent for 
pertinent notations, complaints, or indications of 
residual disability.  While post-service VA hospital and 
outpatient treatment reports for the noted time period 
include recitations of the veteran's past medical history, 
overall they relate to treatment of other disorders, 
primarily the treatment of alcohol abuse and personality 
disorder, and are not relevant to the veteran's service 
connection claim.  

Evidence received since the April 1996 rating decision 
consists of duplicate Morning Reports dated in September 
1953, VA outpatient treatment records and progress notes 
extending from 1992 to 2001, a VA examination report dated 
in April 2002, hearing testimony from the July 2002 
hearing before a Board Member, and personal statements.  

Upon a review of the claims folder, the Board finds that 
no new and material evidence has been submitted so as to 
permit a reopening of the veteran's service connection 
claim for residuals of a head injury.  Essentially, a 
portion of the evidence submitted is duplicative and 
redundant of evidence considered in the prior rating 
action.  Some of the evidence received since the last and 
final disallowance in the April 1996 is new to the record, 
in that it was not associated with the claims folder at 
the time of the 1996 decision.  However, the newly 
submitted evidence is not material to the matter at hand; 
that is, it does not bear directly and substantially on 
the issue of service connection for residuals of a head 
injury.  38 C.F.R. § 3.156(a).  Thus, in this respect, the 
veteran's claim is denied.  

The copies of Morning Reports submitted by the veteran 
disclose that the veteran was in a base hospital while in 
active service.  However, these reports are merely 
duplicative of previously submitted documents and do not 
bear on whether an inservice injury relates in any way to 
the veteran's current disabilities.  Duplicate evidence is 
by definition not new and not material.  

VA outpatient treatment records submitted since the last 
and final disallowance in April 1996 reflect treatment for 
many other disabilities, and primarily relate to 
behavioral and emotional impairment, including organic 
brain disorder and treatment for alcohol abuse.  While the 
veteran's history of a head injury is included in 
recitations of his past medical history, the evidence 
itself does not directly address the issue of whether any 
current disability relates to any inservice incident.  The 
Board does acknowledge VA psychiatric notes dated in June 
2000 and February 2001 to the effect that the veteran's 
head injury in service might have caused the development 
of an organic personality disorder, and that the accident 
could explain certain behavioral impairments.  
Nonetheless, these statements are merely speculative in 
nature and are not substantiated by the evidence of 
record.  The Board notes here that medical evidence which 
merely indicates that the particular disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative in nature to establish the presence of said 
disorder or the relationship thereto.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Thus, medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight.  Id.  Thus, in 
this sense, the evidence is not material.  38 C.F.R. 
§ 3.156(a).  

Similarly, the veteran's written statements and testimony 
from the July 2002 hearing, though not exact duplicates of 
previous statements, all offer the same assertion that the 
veteran's current disabilities relate to the inservice 
head injury.  In his hearing, the veteran testified that 
since the injury to his head in service, he has 
experienced spells and blackouts, spots before his eyes, 
and headaches.  See hearing transcript dated in July 2002.  
However, the Board notes that while this evidence is new 
to the record since the last and final denial in April 
1996, it is silent to the matter at hand, that is 
establishing a link between post-service disability and 
the veteran's period of active service.  Overall, the 
veteran's statements are merely cumulative of evidence 
already of record and are thus in this sense, are not new 
and material.  38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that evidence received 
since the April 1996 rating action is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's service connection claim is not reopened.  
38 U.S.C.A. § 5108.  The appeal is denied.  


ORDER

No new and material evidence has been submitted to reopen 
the veteran's claim for service connection for residuals 
of a head injury.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

